NUMBER 13-19-00479-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE PHILLIP GUTHRIE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Perkes
                  Memorandum Opinion by Justice Perkes1

        Relator Phillip Guthrie, proceeding pro se, filed a petition for writ of mandamus in

the above cause through which he seeks to compel the trial court to rule on his motion

for nunc pro tunc judgment or otherwise provide relator with jail time credit in accordance

with article 42.03 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.

ANN. art. 42.03, § 2(a); Ex parte Molina, 483 S.W.3d 24, 29 (Tex. Crim. App. 2016); see

also TEX. R. APP. P. 23.2(b).



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       A trial court has a ministerial duty to consider and rule on motions properly filed

and pending before it, and mandamus may issue to compel the trial court to act. In re

Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding)

(per curiam); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001, orig.

proceeding). A relator must establish that the trial court (1) had a legal duty to rule on the

motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the motion

within a reasonable time. In re Henry, 525 S.W.3d at 382; In re Layton, 257 S.W.3d 794,

795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the



                                              2
appendix or record” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. As the party seeking relief, the relator has the burden

of providing the Court with a sufficient mandamus record to establish his right to a writ of

mandamus. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig.

proceeding) (Alcala, J. concurring); Walker, 827 S.W.2d at 837; see TEX. R. APP. P.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       In this case, the relator has failed to provide a complete appendix or record in

support of his petition for writ of mandamus and has therefore failed to meet his burden

to obtain relief. See Walker, 827 S.W.2d at 837; see generally TEX. R. APP. P. 52.3.

Relator has only filed a partial copy of his judgment of conviction in cause number

CR16000520-A in the 28th District Court of Nueces County, Texas; a file-stamped copy

of his motion for nunc pro tunc judgment, and a bench warrant. Based on the documents

before the Court, relator has neither shown that he is entitled to jail time credit or that the

trial court failed or refused to rule on relator’s motion for a nunc pro tunc judgment within

a reasonable time. Accordingly, we deny the petition for writ of mandamus. See In re

Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at 704.


                                                          GREGORY T. PERKES
                                                          Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of October, 2019.



                                              3